Citation Nr: 0322340	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as memory loss.  

2.  Entitlement to service connection for joint pain, cramps 
in hands and legs, and hair loss due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to 
January 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
dysthymia, claimed as memory loss, and service connection for 
joint pain, cramps in hands and legs, and hair loss due to 
undiagnosed illness.  

The Board remanded the instant claim in May 2001 for VCAA 
compliance.  

In September 2002, the Board denied service connection for 
dysthymia, claimed as memory loss, and service connection for 
joint pain, cramps in hands and legs, and hair loss due to 
undiagnosed illness.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  A Joint Motion for Remand was filed in 
January 2003, and by Order of the Court dated 
January 27, 2003, the Court vacated and remanded the matter 
to the Board for readjudication, consistent with the motion.  


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Board noted that the veteran was informed 
of the evidence needed to substantiate his claim in a 
May 2001 remand and in a June 2001 letter from the RO.  The 
Board concluded that the duty to assist had been satisfied.  
However, the veteran was not specifically advised that he 
needed to provide evidence showing a relationship between his 
dysthymia and an injury, disease, or event in service.  
Although he was advised generally, of the requirements for 
establishing service connection, he was not told what 
evidence he lacked.  

Further, neither of the documents cited by the Board advised 
the veteran of the evidentiary requirements for establishing 
service connection for undiagnosed illness, or discussed what 
information and/or evidence, if any, would be provided by the 
veteran and which portion VA would supply.  Therefore, this 
claim should be remanded in order to comply with the holdings 
in Quartuccio and Charles.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are specifically 
for service connection and service 
connection for an undiagnosed illness.  

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative.  Also 
provide an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




